DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 16 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’957 Patent.
Regarding claim 1 of the present application: claim 1 of the ’957 Patent discloses a method, comprising:
obtaining, by a system comprising a processor, data from a plurality of test packets in a first layer below layers of a multi-layered communication protocol that are identified as having network communication degradation (see 49:22-25), wherein each test packet of the plurality of test packets is unique to each communication device of a plurality of communication devices (see 49:19-21), and wherein the network communication degradation occurs through a network, in part over a radio frequency link, between the plurality of communication devices (see 49:13-16); 
analyzing, by the system, the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 49:26-28); 
identifying, by the system, a network element in the geographic region as a source of interference causing the network communication degradation at the layers of the multi-layered communication protocol (see 49:29-33); and 
mitigating, by the system, effects of the network communication degradation in the geographic region (see 49:34-36).
Claim 1 of the ’957 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’957 Patent in that it omits one or more elements of claim 1 of the ’957 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 11 of the present application: claim 11 of the ’957 Patent discloses system, comprising:
a processor (see 50:11); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising (see 50:12-15): 
receiving data from a plurality of test packets in a layer below layers of a multi-layered communication protocol that are identified as having network communication degradation (see 50:27-31), wherein each of the plurality of test packets is unique to each of a plurality of communication devices (see 50:25-27), and wherein the network communication degradation takes place through a network, in part over a radio frequency link, between the plurality of communication devices (see 50:18-22); 
analyzing the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 50:32-34); 
identifying multiple network elements in the geographic region as a source of interference causing the network communication degradation at the layers of the multi-layered communication protocol (see 50:35-39); and 
mitigating the network communication degradation in the geographic region (see 50:41-42).
Claim 11 of the ’957 Patent contains every element and thus anticipates claim 11 of the present application.  Claim 11 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 11 of the present application is a broader version of claim 11 of the ’957 Patent in that it omits one or more elements of claim 11 of the ’957 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 2 of the present application: claim 2 of the ’957 Patent discloses the claim limitation.  Thus, claim 2 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 3 of the present application: claim 3 of the ’957 Patent discloses the claim limitation.  Thus, claim 3 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 4 of the present application: claim 4 of the ’957 Patent discloses the claim limitation.  Thus, claim 4 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 5 of the present application: claim 5 of the ’957 Patent discloses the claim limitation.  Thus, claim 5 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 6 of the present application: claim 6 of the ’957 Patent discloses the claim limitation.  Thus, claim 6 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 7 of the present application: claim 7 of the ’957 Patent discloses the claim limitation.  Thus, claim 7 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 8 of the present application: claim 8 of the ’957 Patent discloses the claim limitation.  Thus, claim 8 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 9 of the present application: claim 9 of the ’957 Patent discloses the claim limitation.  Thus, claim 9 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 10 of the present application: claim 10 of the ’957 Patent discloses the claim limitation.  Thus, claim 10 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 12 of the present application: claim 12 of the ’957 Patent discloses the claim limitation.  Thus, claim 12 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 13 of the present application: claim 13 of the ’957 Patent discloses the claim limitation.  Thus, claim 13 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 14 of the present application: claim 14 of the ’957 Patent discloses the claim limitation.  Thus, claim 14 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 15 of the present application: claim 16 of the ’957 Patent discloses the claim limitation.  Thus, claim 15 is similarly rejected under obviousness-type nonstatutory double patenting.  

Claims 16-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 17, and 20 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”) in view of U.S Patent Application Publication 2004/0160927 to Yang et al.  

Regarding claim 17 of the present application:  claim 17 of the ’957 Patent discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (see 50:65-67): 
obtaining a plurality of data packets in a layer of a multi-layered communication protocol that is identified as having network degradation (see 51:1-4 and 51:10-12); 
analyzing the plurality of data packets to determine a geographic region of the network affected by the network degradation (see 51:5-7); 
identifying a network element in the geographic region as a source of interference causing the network degradation at the layer of the multi-layered communication protocol (see 51:8-12); and 
mitigating the network degradation in the geographic region of the network (see 51:15-16).
Claim 17 of the ’957 Patent does not disclose the limitations wherein each data packet of the plurality of data packets is unique to each remote radio unit of a plurality of remote radio units, and wherein the network degradation occurs through a portion of a network to which the plurality of remote radio units is communicatively coupled.  However, this is known in the art.  Consider Yang, for example, which discloses a technique for measuring the performance of wireless links by using test packets.  For example, as indicated in paragraph 0004, Yang sends test packets, which are echoed at the terminal, and determines at least the delay and packet loss associated with the link.  Paragraph 0009 discloses creating a test packet that is sent from the base station to the mobile station and back to determine performance measures.  Further, as indicated in paragraph 0011, these packets are unique to the communication device.  That is, paragraph 0011 indicates that the test packets are “different” for each of the communication devices and include an address of the particular device.  This is to allow the correct device to receive and echo back the test packet.  Further, the network degradation occurs in a portion of a network to which the plurality of remote radio units is coupled as that is the portion of the network through which the test packets are transmitted.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 17 of the ’957 Patent to use the test packet technique of Yang as one mechanism for determining network degradation used in locating the source of interference in a system.  The rationale for 

Regarding claim 16 of the present application: claim 11 of the ’957 Patent does not explicitly disclose the limitation of claim 16 that the mitigating comprises: reporting the geographic region to field personnel for corrective action.  However, Yang discloses this in paragraph 0009, which indicates that the information related to the test packets can be “displayed or otherwise reported to a system administrator”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 11 of the ’957 Patent to report the geographic region to field personnel as suggested by Yang.  The rationale for doing so would have been to enable a human operator to correct the problem if it cannot be corrected automatically in the system, or to verify that it has been automatically corrected.  

Regarding claim 18 of the present application: claim 17 of the ’957 Patent does not explicitly disclose the limitation of claim 18 that the mitigating comprises: reporting the geographic region to field personnel for corrective action.  However, Yang discloses this in paragraph 0009, which indicates that the information related to the test packets can be “displayed or otherwise reported to a system administrator”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 17 of the ’957 Patent to report the geographic region to field personnel as suggested by Yang.  The 

Regarding claim 20 of the present application: claim 20 of the ’957 Patent discloses the claim limitation.  Thus, claim 20 is similarly rejected under obviousness-type nonstatutory double patenting.  

Claim 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”) in view of U.S Patent Application Publication 2004/0160927 to Yang et al in view of U.S. Patent Application Publication 2015/0318946 to Abdelmonem et al.  

Regarding claim 19 of the present application: claim 17 of the ’957 Patent does not explicitly disclose the limitation of claim 19 that the mitigating comprises: rerouting network traffic away from physical layers of the network located in the geographic region.  However, Abdelmonem discloses this in steps 714-726 of Figure 19, for example, which reroute/redirect the traffic away from the location of the interference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 17 of the ’957 Patent to reroute the network traffic away from physical layers of the network located in the geographic region where the network degradation has occurred as suggested by Abdelmonem.  The rationale for doing so would have been to allow network traffic to continue while the source of the degradation is corrected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0004866 to Dalsgaard et al discloses a method for interferer activity signaling for time domain (TDM) inter-cell interference coordination (ICIC).
U.S. Patent Application Publication 2013/0051317 to Ji et al discloses a method for positioning location for remote radio heads (RRH) with same physical cell identity (PCI).
U.S. Patent Application Publication 2016/0360370 to Edge et al discloses a method including support of OTDOA positioning using ambiguous cells.
U.S. Patent Application Publication 2019/0182133 to Gupta et al discloses a method for subscriber-aware TWAMP data monitoring in computer networks.
U.S. Patent Application Publication 2017/0289011 to Johnsson et al discloses a method for active measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 22, 2022